Citation Nr: 0734187	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, 
as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to May 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a left knee disorder 
as secondary to service-connected pes planus.  Service 
connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).    

In March 2004, the RO denied the veteran's claim, based on a 
finding that the veteran did not have a left knee disorder 
which was related to service-connected pes planus.  The RO 
considered a VA examination report dated in September 2003, 
which revealed a normal left knee.  

While the record contains numerous VA and private records 
reflecting the veteran's complaints of left knee pain, and X-
ray reports finding a normal left knee, as pointed out by the 
veteran's representative in his June 2007 brief, a VA MRI 
dated in June 2004 found that the veteran has a Baker's cyst 
of the left knee.  Edema was also noted and the interpreting 
physician recommended clinical correlation to determine the 
significance of this.  Further, in April 2005, a private 
examiner stated that the veteran had traumatic degenerative 
arthritis of the left knee secondary to mechanical 
dysfunction of the pronated pes planus.  

Based on these facts, the Board finds that remand for a VA 
examination with a medical opinion regarding the nature and 
etiology of the veteran's left knee disorder is in order 
prior to a determination on this issue.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled for 
him, to cooperate in the development of the case, and that 
the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should be asked to 
identify all current left knee 
disorders, including any Baker's cyst.

The examiner should express an opinion 
as to whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any currently diagnosed 
left knee disorder was either (a) 
caused by, or (b) aggravated by the 
veteran's service-connected pes planus.  

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached.  

2.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


